DETAILED ACTION
1. Restriction  / Election Requirement
This application discloses the following embodiments:
Embodiment 1: Reproduction 1 (Single view of a circular Ventilation Grate with various sized and spaced black circular features swirled to a common center point)
Embodiment 2: Reproduction 2 (Single view of an overall dark, square shaped Ventilation Grate with various sized and spaced white circular features in an arrangement creating a square shape swirling pattern having a common empty center)
Embodiment 3: Reproduction 3 (Single view of a square shaped Ventilation Grate with various sized white circular features having less space between them at the perimeter and more space between them towards the center)
Embodiment 4: Reproduction 4 (Single view of a square shaped Ventilation Grate with various sized black circular features having more space between them at the perimeter and less space between them towards the center) 
Embodiment 5: Reproduction 5 (Single view of an overall dark, square shaped Ventilation Grate with various sized white square shaped features having more space between them at the perimeter and less space between them towards the center) 
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  In re Rubinfield, 270 F. 2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
Because of the differences identified above, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
The above embodiments divide into the following patentably distinct groups of designs:

Group II: Embodiment 2
Group III: Embodiment 3
Group IV: Embodiment 4
Group V: Embodiment 5
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of the designs. Applicant is advised that the issue of whether a search and examination of an entire application can be made without serious burden to an examiner (as noted in MPEP § 803) is not applicable to design applications when determining whether a restriction requirement should be made (See MPEP 1504.05).
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held non-responsive.  Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.
Should applicant traverse this requirement on the grounds that the groups comprise a single inventive concept or are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability between the groups will be considered once the groups have been determined to comprise a single inventive concept.
2.  Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

The figure numbering appearing in the published international registration should be preserved during prosecution of the nonprovisional international design application before the USPTO.  If designs are cancelled, for example, as a result of a restriction requirement, applicants generally should avoid renumbering the figures of the remaining design(s) (See 37 CFR 1.1026).
4.  Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
The claim stands subject to restriction under 35 U.S.C. 121.
5.  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELI L. HILL whose telephone number is (571)272-4375.  The examiner can normally be reached on M-Th: 6a-4p. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manny Matharu can be reached on 571.272.8601.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
General questions regarding patent examining policy, assistance with filling out forms, or general information concerning rules, procedures and fees, should be directed to the Inventors Assistance Center (IAC).  The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.  Assistance is available at the IAC Monday – Friday, 8:30am - 5:00pm (EST) at (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/KELI L HILL/Primary Examiner, Art Unit 2922